947 So. 2d 637 (2007)
The STATE of Florida, Appellant,
v.
Terumbar AHUA, Appellee.
No. 3D05-2768.
District Court of Appeal of Florida, Third District.
January 24, 2007.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellant.
Larry R. Handfield, Miami, for appellee.
Before GERSTEN and FLETCHER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
In accordance with the court's self-initiated plea bargain and over the state's specific objection, the trial judge accepted a plea of guilty in exchange for a sentence of 364 days in the county jail, notwithstanding that the defendant was a habitual offender and scored no less than 31.8 months on the guidelines scoresheet. Because there was no reason, valid or otherwise, proffered for the downward departure, the sentence is reversed and the cause is remanded for resentencing within the guidelines or to permit the defendant to withdraw his plea. See § 921.002(1)(f), Fla. Stat. (2004); State v. Rinkins, 646 So. 2d 727 (Fla.1994); State v. Bryant, 882 So. 2d 401 (Fla. 3d DCA 2004); State v. Paulk, 813 So. 2d 152 (Fla. 3d DCA 2002), review denied, 832 So. 2d 105 (Fla.2002).
Reversed and remanded.